                Case 1:17-cv-06518-GHW Document 111 Filed 05/01/19 Page 1 of 4




                                                                                                     Iván A. Méndez, Jr.
ZACHARY W. CARTER                                                                                         Senior Counsel
Corporation Counsel                      THE CITY OF NEW YORK                                      Phone: (212) 356-2450
                                        LAW DEPARTMENT                                                Fax: (212) 356-8760
                                                                                            Email: imendez@law.nyc.gov
                                              100 CHURCH STREET
                                            NEW YORK, NY 10007-2601



                                                                   May 1, 2019
       By ECF
       Honorable Gregory H. Woods
       United States District Court
       Southern District of New York
       500 Pearl Street, Courtroom 12C
       New York, NY 10007-1312

                      Re:    Emilio Gonzalez v. The City of New York et al.,
                             17-CV-6518 (GHW)(HBP)
       Dear Judge Woods:

                      I am the Assistant Corporation Counsel assigned to represent Defendants in the
       above-referenced matter. I write to address Plaintiff’s patently improper filing of a Fourth
       Amended Complaint at 11:40 p.m. on Saturday April 27, 2019, and to request that the Court
       strike the pleading, or, in the alternative, permit Defendants to re-depose Plaintiff. Plaintiff’s
       addition of over one hundred paragraphs of new, and never-before-heard-of or testified-about
       allegations—not in four previous pleadings, not before administrative tribunals, not before
       investigative units, and not in his deposition testimony in this case—is contrary to the Court’s
       directive and plans for scheduling defendants’ summary judgment motion, if not abuse of
       process. It should be struck as outrageously harmful and prejudicial at this late stage of the
       litigation.

           A. Background and Plaintiff’s Repeated Disregard of this Court’s Orders

                       More than one year ago, on March 9, 2018, Defendants filed their first motion to
       dismiss what was then Plaintiff’s original amended complaint. See ECF Docket No. 44. Pursuant
       to the Court’s January 24, 2018 Memo Endorsement, Plaintiff’s opposition papers to Defendants’
       motion were to be filed 21 days later, or on March 30, 2018. Id. at No. 43. Plaintiff neither
       opposed the motion nor sought a timely extension of time to respond from the Court, and on
       April 2, 2018, Defendants requested that the Court deem the motion unopposed. See ECF Docket
       No. 47. The Court subsequently held a conference on April 4, 2018, and granted Plaintiff leave
       to make a motion to amend his complaint. See ECF Docket No. 49. The Court also admonished
       Plaintiff about the importance of adhering to Court-ordered deadlines, and that Plaintiff should
       not continue to proceed on the assumption that the Court would grant extensions of time that are
       not made in a timely fashion. Plaintiff filed his motion to amend, which the Court granted on
       April 17, 2018. See ECF Docket No. 52. Plaintiff filed his second amended complaint the
       following day. See ECF Docket No. 53.
          Case 1:17-cv-06518-GHW Document 111 Filed 05/01/19 Page 2 of 4
Hon. Gregory H. Woods, USDJ
Emilio Gonzalez v. City of New York et al.,
17 Civ. 6518 (GHW)
Page 2 of 4

                Nine days later, on April 27, 2018, Defendants wrote to the Court seeking leave to
file a motion to dismiss the second amended complaint. See ECF Docket No. 54. The Court held
a pre-motion conference concerning the Defendants’ proposed motion on May 2, 2018, and
Plaintiff indicated that he wanted to further amend the complaint to potentially include a claim
related to his recent termination in employment. Defendants stated that they would not oppose
such an amendment, and the Court ordered Plaintiff to file his amended pleading by no later than
May 16, 2018. No complaint having been filed by plaintiff eight days past the Court-ordered
deadline, Defendants wrote to the Court and asked that Plaintiff not be permitted to further
amend his complaint. See id. at No. 65. Despite Plaintiff’s second disregard of the Court’s orders
in two months, the Court permitted Plaintiff to belatedly file a third amended complaint—his
fourth pleading in this matter.1 Plaintiff filed the Third Amended Complaint on June 1, 2018, and
on June 21, 2018, Defendants moved to dismiss the Third Amended Complaint. Id. at No. 76, 84.

    B. Decision Concerning Motion to Dismiss Third Amended Complaint, and April 1,
       2019 Telephonic Conference

                 By Memorandum Opinion and Order dated March 28, 2019, the Court granted the
vast majority of Defendants’ motion to dismiss the Third Amended Complaint, but, despite the
Plaintiff having had four prior opportunities to submit the operative complaint, the Court gave
plaintiff yet a fifth opportunity to file such complaint. See ECF Docket No. 105.

                On April 1, 2019, the Court held a telephonic conference to discuss the
Defendants’ then-pending motions to compel and for sanctions, as well as scheduling
Defendants’ anticipated summary judgment motion in light of the Court’s March 28, 2019
decision concerning Defendants’ Motion to Dismiss the Third Amended Complaint. During the
conference, the Court asked counsel for Plaintiff to “do his best to make an early determination
regarding whether or not he expects to or wishes to accept the Court’s invitation to amend those
aspects of the complaint [that were dismissed by the Court].” See Transcript of April 1, 2019
conference (“4/1/19 Tr.”), annexed hereto as Appendix A, at 4:1-4. Counsel for Plaintiff
represented to the Court that “[w]ithin several days we should be able not to make the action, but
to decide whether we will or will not [amend the complaint]…seven days from now.” Id. at 5:1-
3. The Court summarized these representations by stating: “at this point [counsel] has told us that
he expects to make a decision regarding whether he expects to amend the complaint within a
week, that’s very helpful. I expect that we will see a letter to that effect within a week from
today.” Id. at 6:1-3 (emphasis added).

              Following the conference, the Court also issued an order as follows: “No later
than April 10, 2019, Plaintiff is ordered to return all of the documents in question to the
Defendants and certify that any copies of these documents have been destroyed.” See ECF
Docket No. 106 (emphasis added). Five days after the deadline ordered by the Court, and
following multiple reminders by the undersigned, Plaintiff finally certified the destruction of the

1
 Plaintiff also disregarded the Court’s instructions to maintain the status quo concerning a series of documents that
were the subject of defendants’ motion to compel and for sanctions, by filing some of those very documents in
opposition to defendants’ motions, a move that led to this Court’s sua sponte sealing of those documents. See ECF
Docket No. 79.
          Case 1:17-cv-06518-GHW Document 111 Filed 05/01/19 Page 3 of 4
Hon. Gregory H. Woods, USDJ
Emilio Gonzalez v. City of New York et al.,
17 Civ. 6518 (GHW)
Page 3 of 4

records at issue. See ECF Docket No. 107. Defendants note, however, that no copies of such
documents were returned to Defendants, despite the Court’s order directing such return. See ECF
Docket No. 106.

                On April 11, 2019, several days after the date that Plaintiff represented to the
Court as the date by which Plaintiff would notify the Court and Defendants of his intent with
respect to repleading, Plaintiff, via counsel, wrote to me the following: “Ivan: I looked but did
not see whether the court wanted me to advice [sic] the court or you whether or not plaintiff
intends to file a Third Amended Complaint? KC” See 4/11/19 E-mail Correspondence, annexed
hereto as Appendix B. The undersigned immediately responded: “My notes indicate that you
were to write to the Court outlining what, if anything you intend to replead. The letter was to be
filed by ECF.” Id. Counsel for Plaintiff replied a few minutes later, stating: “Thanks.” Id. Thus,
Plaintiff was unequivocally aware of his obligation to apprise the Court and Defendants of his
intent with respect to re-pleading his claims.

                Despite this, and consistent with his prior documented disregard of this Court’s
directives and orders, Plaintiff simply ignored his commitments to the Court and to Defendants,
did not file the letter that the Court had directed him to file, and instead filed an 11th hour fourth
amended complaint at 11:40 p.m. on Saturday April 27, 2019. That pleading can only be
characterized as prolix, scandalous, and replete with falsehoods,2 many of which contradict the
Plaintiff’s own deposition testimony. The majority of Plaintiff’s new allegations were not
included in any of his prior four pleadings, his administrative complaints to the EEOC, the
Comptroller’s Office, the City’s Department of Investigation, or mentioned in his deposition.

               Defendants shared with the Court the sense that “I don’t expect that counsel for
Plaintiff will necessarily be moving to amend the complaint with respect to the dismissed
claims.” 4/1/19 Tr. at 3:15-17. Rather than streamlining this action and narrowing the issues to
be decided on summary judgment—or, to be generous, even more precisely pleading the claims
that were dismissed—which was Defendants’ purpose in making such a motion while discovery
proceeded—the Plaintiff’s voluminous and rambling Fourth Amended Complaint has had the
opposite effect. Instead of being tailored to comport with the Court’s decision on the motion to
dismiss, it adds hundreds of never-before-heard allegations that, in fairness to Defendants, will
require the re-deposition of Plaintiff, and will necessitate more than the 14 days allotted by the
Federal Rules of Civil Procedure to answer. Many of these allegations bear no relevance
whatsoever to Plaintiff’s claims, and appear to have been included for inflammatory purposes,
and to embarrass several of the individually-named defendants.

             In light of the foregoing, Defendants respectfully request that Plaintiff’s improper
and prolix fourth amended complaint be stricken. In the alternative, Defendants request

2
  Defendants note that Administrative Law Judge Noel R. Garcia, who decided Plaintiff’s disciplinary case,
convicted him of falsifying time sheets, and noted, among other things, that “[a]s a claims examiner, respondent
holds a position that requires a high standard of integrity and trust given that his work responsibilities included
adjusting claims against the City of New York. . . . Respondent’s actions suggest dishonesty because while he
was allegedly incapacitated and on FMLA leave, he was able to travel to Florida and operate a personal
watercraft.”     OATH       Report     &    Recommendation,        available    at    http://archive.citylaw.org/wp-
content/uploads/sites/17/oath/17_cases/17-1883.pdf, at 13 (emphasis added).
        Case 1:17-cv-06518-GHW Document 111 Filed 05/01/19 Page 4 of 4
Hon. Gregory H. Woods, USDJ
Emilio Gonzalez v. City of New York et al.,
17 Civ. 6518 (GHW)
Page 4 of 4

permission to file their Answer by May 31, 2019, and request leave to re-depose Plaintiff
sometime within the next three weeks.


              We thank the Court for its consideration of this request.

                                                         Respectfully submitted,




                                                         Assistant Corporation Counsel



cc:    LAW OFFICES OF K.C. OKOLI, P.C.
       Attorneys for Plaintiff
       Att: Kenechukwu Chudi Okoli (By ECF)
